DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Ye et al. [US 2007/0050749] teaches in Fig. 12 statistical process control to be implemented on the process condition parameters themselves thereby imposing tighter control and enabling earlier detection and correction of any drift in the process condition parameters. Tel et al. [US 2012/0008127] teaches in [0068] generating stability correction data for control of production exposure. The cited prior art fails to teach “obtaining performance data indicative of the performance of the manufacturing process, the performance data comprising values for a performance parameter across a substrate subject to the manufacturing process; and determining a process correction for the manufacturing process based on the performance data and at least one control characteristic related to a dynamic behavior of one or more control parameters of the manufacturing process, wherein the determining stop is further based on an expected stability of the manufacturing process when applying the process correction,” as recited in claims 1 and 17. Claims 2-15 and 18-21 depend therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942.  The examiner can normally be reached on Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Steven Whitesell  Gordon/Primary Examiner, Art Unit 2882